DETAILED ACTION
	This corrected notice of allowability is being filed to address an error in the Examiner’s Amendment in the previous action dated 08/30/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Masako Ando (r/n 59900) on 08/16/2022.

Please amend the claims as follows: 
1. (Previously Presented) A dust core containing:
	a powder of an amorphous magnetic material having a first median diameter D50a and a first content; and
	a powder of a crystalline magnetic material having a second median diameter D50c and a second content,
	wherein a sum of the first content and the second content is 83 mass percent or more, and a mass ratio of the second content to the sum of the first content and the second content is 20 mass percent or less, 
wherein the first median diameter D50a is equal to or greater than the second median diameter D50c, and 
wherein a ratio of a 10% cumulative diameter D10a in a volume-based cumulative particle size distribution of the amorphous magnetic material powder to a 90% cumulative diameter D90c in a volume-based cumulative particle size distribution of the crystalline magnetic material powder ranges from 0.3 to 1.25.

2. (Previously Presented) The dust core according to Claim 1, wherein the crystalline magnetic material contains one or more elements selected from the group consisting of Fe-Si-Cr alloys, Fe-Ni alloys, Fe-Co alloys, Fe-V alloys, Fe-Al alloys, Fe-Si alloys, Fe-Si-Al alloys, carbonyl iron, and pure iron.

3. (Original) The dust core according to Claim 2, wherein the crystalline magnetic material is made of carbonyl iron.

4. (Previously Presented) The dust core according to Claim 1, wherein the amorphous magnetic material contains one or more elements selected from the group consisting of Fe-Si-B alloys, Fe-P-C alloys, and Co-Fe-Si-B alloys.

5. (Original) The dust core according to Claim 4, wherein the amorphous magnetic material is made of an Fe-P-C alloy.

6. (Original) The dust core according to Claim 1, wherein the crystalline magnetic material powder is made of an insulated material.

7. (Previously Presented) The dust core according to Claim 1, wherein the second median diameter D50c is 10 [Symbol font/0x6D]m or less.

8. (Original) The dust core according to Claim 1, further containing a binding component binding the crystalline magnetic material powder and the amorphous magnetic material powder to another material contained in the dust core.

9. (Original) The dust core according to Claim 8, wherein the binding component contains a sub-component based on a resin material.

10. (Currently Amended) A method for manufacturing the dust core according to Claim 9, the method comprising: 
a molding step of obtaining the dust core , the molding step including press-molding a mixture containing the crystalline magnetic material powder, the amorphous magnetic material powder, and a binder component made of the resin material.

11. (Canceled)	

12. (Currently Amended) A  method for manufacturing the dust core according to Claim 9 , the method  comprising:
	a molding step of obtaining a molded product, the molding step including press-molding a mixture containing the crystalline magnetic material powder, the amorphous magnetic material powder, and a binder component made of the resin material; and
 	a heat treatment step of obtaining the dust core by heat-treating the molded product.

13. (Previously Presented) An inductor comprising:
	the dust core according to Claim 1;
	a coil; and
	connection terminals each connected to an end portion of the coil, 
	wherein the coil is capable of generating a magnetic field when a current is applied to the coil through the connection terminals, and at least one portion of the dust core is placed so as to be located in the magnetic field.

14. (Previously Presented) An electronic/electric device comprising: 
the inductor according to Claim 13; and
a substrate, wherein the inductor is connected to the substrate through the connection terminals.

15. (Previously Presented) The dust core according to Claim 1, wherein the mass ratio is 15 mass percent or less.

16. (Previously Presented) The dust core according to Claim 1, wherein the mass ratio is more than 5 mass percent.

17. (Previously Presented) The dust core according to Claim 1, wherein the 10% cumulative diameter D10a is 2.8 [Symbol font/0x6D]m to 9.5 [Symbol font/0x6D]m.



Reasons for Allowance
Claims 1-10 and 12-17 are allowed for the reasons stated in the previous action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        9/1/2022